Name: Council Decision 2004/803/CFSP of 25 November 2004 on the launching of the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international security;  Europe;  European construction
 Date Published: 2006-06-07; 2004-11-27

 27.11.2004 EN Official Journal of the European Union L 353/21 COUNCIL DECISION 2004/803/CFSP of 25 November 2004 on the launching of the European Union military operation in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 17 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 5 thereof, Whereas: (1) On 9 July 2004 the United Nations Security Council unanimously adopted Resolution 1551 (2004) welcoming the European Union's intention to launch an EU mission to Bosnia and Herzegovina, including a military component, from December 2004, under the terms set out in the letter of 29 June 2004 from the Minister of Foreign Affairs of Ireland and President of the Council of the European Union to the Presidency of the Security Council. The United Nations Security Council further decided that the status of forces agreements currently contained in Appendix B to Annex 1.A of the Peace Agreement shall apply provisionally in respect to the proposed EU mission and its forces, including from the point of their build-up in Bosnia and Herzegovina, in anticipation of the concurrence of the parties to those agreements to that effect. (2) On 22 November 2004 the United Nations Security Council unanimously adopted Resolution 1575 (2004), inter alia authorising the Member States, acting through or in cooperation with the EU, to establish for an initial planned period of 12 months a multinational stabilisation force (EUFOR) as a legal successor to SFOR under unified command and control, which will fulfil its missions in relation to the implementation of Annex 1-A and Annex 2 of the Peace Agreement in cooperation with the NATO HQ presence in accordance with the arrangements agreed between NATO and the EU as communicated to the Security Council, which recognise that EUFOR will have the main peace stabilisation role under the military aspects of the Peace Agreement, and recognising that the Peace Agreement and the provisions of its previous relevant resolutions shall apply to and in respect of both EUFOR and the NATO presence as they have applied to and in respect of SFOR and that therefore references in the Peace Agreement, in particular in Annex 1-A and its appendices, and relevant resolutions to IFOR and/or SFOR, NATO and the NAC shall henceforth be read as applying, as appropriate, to the NATO presence, EUFOR, the European Union and the Political and Security Committee and Council of the European Union respectively. (3) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Denmark does not participate in the financing of the operation. (4) On 12 and 13 December 2002 the Copenhagen European Council adopted a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 The EU military operation in Bosnia and Herzegovina, ALTHEA, shall be launched on 2 December 2004. Article 2 The EU Operation Commander is hereby authorised with immediate effect to release the activation order (ACTORD) in order to execute the deployment of the forces, prior to Transfer of Authority following their arrival in theatre, and start execution of the mission on 2 December 2004. Article 3 Without prejudice to Article 17 of Joint Action 2004/570/CFSP, this Decision shall remain in force until the Council decides to end the EU military operation in Bosnia and Herzegovina. Article 4 This Decision shall enter into force on the date of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 November 2004. For the Council The President L. J. BRINKHORST (1) OJ L 252, 28.7.2004, p. 10.